Title: From Thomas Jefferson to the Senate and the House of Representatives, 30 March 1802
From: Jefferson, Thomas
To: the Senate and the House of Representatives


            Gentlemen of the Senate and of the House of Representatives
            The Secretary at War has prepared an estimate of expenditures for the army of the US. during the year 1802. conformably to the act fixing the military peace establishment; which estimate, with his letter accompanying and explaining it, I now transmit to both houses of Congress.
            Th: Jefferson
              Mar. 30. 1802.
          